Per curiam.
The decree is erroneous in decreeing against the appellant as curator of the estate of Wilson, though it nowise appears, either from the allegations of the bill or the facts stated in the record, that he was such a curator as is by law liable to be sued or capable of defending the estate of the decedent. It is also er- ' roneous in decreeing payment of the purchase money of the land, when no proper title had been made to the heirs of Wilson, to whom, and not to his curator, the property should' have been conveyed. The heirs of Wilson, together with the heirs and devisees of Coleman, ought to be.made parties. The deed to the curator ought to be vacated and annulled, and a proper conveyance decreed to the heirs of Wilson; upon the execution of which, payment of the balance of the purchase money should be decreed against Wilson's personal representative, with liberty to resort to the land, if the decree against the personal representative should be unavailing. The decree is, therefore, to be reversed with costs, and the cause remanded to the circuit superiour court, to be proceeded in according to the principles above declared.
Decree reversed.